Citation Nr: 1235108	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to October 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, and Cleveland, Ohio.

In September 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the Cleveland RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in September 2010 and April 2012 and was remanded for additional development.  It is now returned to the Board. 

In the September 2010 and April 2012 Board Remands, it was indicated that the issue of entitlement to service connection for sinusitis had been raised by the record (April 2005 statement), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue was referred to the AOJ for appropriate action.  Review of the Veteran's claims file does not show that any additional action was taken by the AOJ as to this issue; therefore, it is, once again, referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  While the airplane crash reported by the Veteran as an alleged stressor has been verified, the preponderance of the evidence is against a finding that the Veteran participated in the evacuation and treatment of the injured from that plane accident.  

2.  The Veteran's other alleged stressors relating to a situation in which a soldier pointed a loaded rifle at his head and pulled the trigger and to a situation in which he feared being unjustly accused of a murder could not be researched and are not corroborated by independent evidence.  

3.  The preponderance of the evidence is against a finding of continuity of symptoms of an acquired psychiatric disorder from the time of the Veteran's service to the present. 

4.  The preponderance of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder that is related to his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Collectively, October 2005, July 2007, and August 2007 letters provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection, to include service connection for PTSD based on any combat experiences and in-service personal assault.  The letters also provided notice as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2007 and August 2007 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, private treatment records, a "buddy" statement, internet research, a report from the Joint Services Records Research Center (JSRRC), administrative documents in connection with a claim for Social Security Administration (SSA) disability benefits, statements from the Veteran, and hearing testimony.

The Veteran's service treatment records and personnel records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Board notes that the Veteran testified that he did not receive any treatment for PTSD or a mental disorder while in service.  Board Hearing Tr. at 8.  

This case was remanded for additional development in September 2010 and April 2012.  In September 2010, the Board instructed that the AOJ should obtain relevant records from certain VA facilities as well as from the SSA, and that the AOJ should attempt to credibly support one of the claimed in-service stressors related to an airplane crash.  In April 2012, the Board instructed that the AOJ should obtain relevant treatment records from the VA Medical Center (VAMC) in Houston, Texas.  The VA records requested by the September 2010 Board remand were obtained.  In May and June 2011, VA received reports from the JSRRC regarding verification of the Veteran's presence after an airplane crash.  Records from SSA and the VAMC in Houston were requested but were found to be unavailable.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, records from SSA and the VAMC were found to be unavailable.  Specifically, in November 2010 SSA informed VA that it could not send any medical records as they had been destroyed.  In January 2012, the Veteran was contacted via telephone by VA and told of the unavailability of the SSA records.  The Veteran reported that he had submitted to VA all of the administrative SSA records he had, but that he did not have any medical documentation.  In May 2012, the VAMC in Houston reported that their archives had been searched and there were no records located pertaining to the Veteran.  The VAMC determined that the records did not exist.  The Veteran was notified of the unavailability of these records in a July 2012 letter.  

The Board also notes that the Veteran has not been afforded a VA examination concerning his claim for service connection.  The Board, as explained below, finds that no such examination is required in this case.  In sum, none of the Veteran's identified in-service stressors have been verified.  In addition, there is no medical or credible lay evidence that indicates the Veteran's current psychiatric complaints may be associated with his military service.  

It is recognized that the Veteran testified that he started being worried or bothered [by mental health issues] immediately after service because at that time he could not sleep, he had nightmares, and he and started to drink.  Board Hearing Tr. at 9.  However, during an April 2004 VA history and physical, he reported that he started drinking heavily at age 14 or 15.  The Veteran's testimony regarding the onset of his drinking along with nightmares and difficulty sleeping being immediately after service is not consistent with his other statements and is thus without weight due to lack of credibility, for purposes of determining whether VA has a duty to provide a VA examination here.  

The Board has considered whether any other factors require VA to offer a VA examination here.  Currently, treatment records reflect that the Veteran has PTSD, depression (or possibly major depressive disorder), and/or an alcohol-induced mood disorder.  There is no medical opinion suggesting a link between a current psychiatric disorder (other than PTSD, to be addressed separately from other disorders due to a requirement of credible supporting evidence of inservice stressor for its service connection) and service.  While the Veteran testified to starting to drink, having nightmares and trouble sleeping immediately after service, again, this report is discredited by the April 2004 VA history of drinking heavily from age 14 or 15.  In sum, there is no competent and credible evidence of any acquired psychiatric disorder beginning during service and continuing to the present.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As discussed above, the Veteran was notified of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis of claim on its merits

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  As the Veteran's claimed stressor does not relate to fear of hostile military or terrorist activity, the amendment is not applicable in this case.  

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he has PTSD caused by one or more in-service stressors.  First, in a hand-written statement received in September 2005, he alleges that he was sent to evacuate soldiers from a burning airplane in a river.  In another hand-written statement addressed to his doctor and the Atlanta RO, apparently received in June 2005, the Veteran stated that while he was serving with the 618, 1st Medical Battalion as a medical corpsman, an "RR" airplane was taking off going to Japan from Korea, when the airplane exploded.  It went down in the "Hum" River or "some other" river.  A unit from the 618, 1st Medical Battalion, the Veteran's reported unit, was allegedly sent to the crash site to help with the evacuation of the wounded soldiers.  The Veteran avers that he was included in the evacuation of the wounded soldiers and the incident still deleteriously affects him today.  The airplane was on fire, the water around the burning airplane was on fire, and some of the soldiers were burning.  The Veteran testified about the stressful nature of this incident and that the propeller of the airplane had come off and flown back into the plane.  Board Hearing Tr. at 12, 14, 19.  

In June 2005, the Veteran submitted a "buddy statement" from J.W.V., which statement reports a crash of a plane carrying U.S. troops headed for Japan in the spring of 1957, where a propeller had come loose, tearing into the plane.  The plane crashed into the Han River.  J.W.V., while he recalls learning of the crash in service, did not witness the stressor-crash personally.  The claims file also includes the result of a computer-Internet search which found information describing a February 22, 1957, crash of a C-124 Globemaster airplane which departed from a Seoul, Korea, air base bound for Japan and which crashed shortly after take-off onto the frozen Han River.  The propeller reportedly came loose and sliced through the side of the fuselage.  U.S. service personnel were on board.  

This stressor was researched by JSRRC.  In May and June 2011 responses to VA, JSRRC reported that it could find no records for the 618th Medical Company.  The National Archives and Records Administration (NARA) was also contacted by JSRRC and similarly was unable to locate any unit records for the 618th Medical Company to review that would aid in documenting the stressor.  The information on the airplane crash on February 22, 1957 was reviewed and it was noted that the Commander of the Eighth Army Aviation Detachment had 7 helicopters from the 49th Medical Detachment and the Eighth Army Flight Detachment speeding to the rescue.  They were joined by two helicopters from the Air Force, two from the 54th Medical Detachment, two from the 50th Medical Detachment, two from the I Corps area, one from the 8178th Detachment at ASCOM, two from the 24th Infantry Division area, and six from the 13th Transportation Command.  According to JSRRC, there was no indication what role if any the 618th Medical Company provided in the recovery of the injured.  

The incident identified by the Veteran appears to be the February 22, 1957 incident, as the facts are very similar, as is the time period described by the Veteran.  While VA was unable to obtain records from the Veteran's unit, JSRRC was able to provide information regarding which units responded to this crash.  The Veteran's unit was not one of the listed units.  As such, the Board finds that the available evidence does not corroborate the Veteran's statements as to the occurrence of the claimed stressor.  

The Veteran's second claimed stressor is also outlined in the hand-written statement received in June 2005, as well as other statements.  Essentially, the Veteran alleges that another soldier pointed a loaded rifle at his head and pulled the trigger, but the rifle did not fire.  The Veteran then took the rifle from the other soldier.  The Veteran testified that he did not know the other soldier's name, did not report the incident, did not know the name of the 1st Sergeant who later asked him about the incident, and did not know the names of the other soldiers who witnessed this incident.  Board Hearing Tr. at 5-8.  VA is unable to verify this incident as the Veteran has not provided enough information to research the event, such as the names of the people involved.  In fact, the Veteran testified that the incident was never reported.  Board Hearing Tr. at 7.  

The Board recognizes that the Veteran's report of another soldier pointing a rifle at his head and pulling the trigger could be viewed as an in-service personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior change following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).  In an October 2005 notification letter, the Veteran was asked to submit evidence regarding his personal assault PTSD claim including reports from private physicians and the Vet Center, to identify any possible sources of information and evidence such as police reports or medical treatment records for assault or rape, and to send any supporting statements from any individuals with whom he may have discussed the incident.  The Veteran has not submitted any evidence verifying that a fellow soldier put a rifle to his head and pulled the trigger.  The Veteran has not alleged and there is no evidence to support a finding that the Veteran's behavior changed after the alleged incident. 

Finally, the Veteran testified that a sergeant was murdered in a village and he was afraid he would be accused of the crime as he was in the village around the time of the murder.  Board Hearing Tr. at 8, 18.  Again, the Veteran has not provided enough information to research this event and VA has been unable to verify the incident.  In consideration of the above, the Board finds that none of the Veteran's alleged stressors has been verified.  

As there is no credible supporting evidence that any claimed in-service stressor occurred in the Veteran's service, legally, service connection for PTSD must be and is denied.  Accordingly, there can be no further consideration of the Veteran's claim for service connection for PTSD.  See 38 C.F.R. § 3.304(f).  

Regarding the Veteran's assertion that he has an acquired psychiatric disorder (other than PTSD addressed separately above) as a result of his service, a summary of the relevant facts follows.  The Veteran testified that he did not receive any treatment for a mental disorder during service.  Board Hearing Tr. at 8.  He also testified that he felt he started being worried or bothered by [mental health issues] immediately after discharge because at that time, he could not sleep, he had nightmares, and he started to drink.  Board Hearing Tr. at 9.  He stated that he did not seek treatment and instead drank until VA hospitalized him for alcohol abuse.  Board Hearing Tr. at 9.  

The first post-service evidence medical treatment of a psychiatric disorder is dated in 2002, that is, many years after service.  The Veteran has reported a suicide attempt prior to this treatment, in which he reportedly slit his wrists, although the date of the suicide attempt is unclear, as on one occasion the Veteran reported that this occurred in the 1960s, and on other occasions, he has indicated that it occurred in the 1990s.  See Veteran's statements to medical practitioners dated February 10, 2010; April 13, 2004; and January 17, 2006.  Regardless, all of these possible dates for the suicide attempt were years after service separation. 

In January 2002, a VA addiction psychiatrist diagnosed major depressive disorder.  In February 2002, the diagnosis was alcohol dependence in early partial remission; depression was also indicated in the report.  After being brought to VA for ambulatory care by friends in December 2002, the impression was that the Veteran had alcohol dependence and chronic depression.  After a July 2004 VA mental health psychiatry consultation, the diagnosis was depressive disorder not otherwise specified (NOS) and psychotic disorder NOS, both noted as likely substance-related.  The Veteran was hospitalized by VA in August 2004.  The Axis I diagnoses at that time included alcohol dependence and major depressive disorder versus alcohol-induced mood disorder.  Said diagnoses were repeated during subsequent VA treatment.  Depression was again noted in July 2005.  During January 2006 VA mental health treatment, a medical history of depression, anxiety, suicide attempts, and PTSD was noted.  

Private treatment records from January 2006 note a history of schizophrenia (this is not shown or repeated in any other records) and suicidal thoughts.  The Veteran was also noted to be depressed over his brother's death.  

During a February 2010 VA social work home health initial evaluation the Veteran admitted to a history of depression but reported that over the past year the depressive symptoms had subsided.  He related his depressive symptoms, including suicidal thoughts and attempts, to his prior alcohol dependence.  

As is suggested by the discussion of the facts above, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder (other than PTSD, the claim for which is denied on a legal basis above).  There is no competent, credible evidence of incurrence of an acquired psychiatric disorder in service or for years after service.  

Again, current medical records show problems with PTSD, alcohol issues, and depression.  No competent, that is, medical, evidence of depression in service or for years thereafter has been adduced.  See Jandreau, 492 F.3d at 1376-77 (a layman has general competence to testify as to symptoms but not to provide medical diagnosis).  

The preponderance of the evidence is also against a finding of continuity of relevant symptomatology from the time of the Veteran's service to the present.  The Veteran has testified that he believes that he started being worried or bothered [by mental health issues] immediately after service as he had trouble sleeping, nightmares, and drinking immediately after service.  However, this testimony is undercut by his report in an April 2004 VA history that he started drinking heavily at age 14-15.  Therefore, the Veteran's testimony regarding the onset of his drinking along with nightmares and difficulty sleeping being immediately after service is not consistent with his other statement and is thus without weight due to lack of credibility.  In addition, treatment records and the Veteran's statements do not reflect that he currently has trouble sleeping or nightmares related to a current psychiatric disorder (other than PTSD addressed separately above).  The Veteran himself has on occasion related his depressive symptoms not to service but to his prior alcohol dependence, a theory which is supported by medical evidence as well.  For example, in July 2004 the assessment was depressive disorder and psychotic disorder which were both thought likely substance-related.  Consistent with this, the diagnosis on many occasions has been possible alcohol-induced mood disorder.  

There is no medical opinion linking a current psychiatric disorder to the Veteran's military service.  To the extent that the Veteran himself believes that there is a nexus between a current psychiatric disorder and his military service, he does not possess the specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau, 492 F.3d at 1376-77 (medical evidence is necessarily required when the determinative issue is etiology).  Thus, the Veteran is not competent to provide nexus evidence as required for service connection here.  Therefore, the Board finds the medical evidence, that the various diagnoses rendered are related to alcohol and/or to dates years after service, to be of greater probative value than the Veteran's lay contentions.

In sum, the Board finds that the alleged stressors are not credibly supported by evidence relating them to the Veteran's service, as legally required to support a claim for service connection for PTSD.  38 C.F.R. § 3.304.  The preponderance of the evidence is against a finding that he has a current acquired psychiatric disorder that is etiologically related to his active service.  38 U.S.C.A. § 1131.  Accordingly, service connection for an acquired psychiatric disorder is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


